IN THE SUPREME COURT OF PENNSYLVANIA

In   the Matter of                          :   No. 2344 Disciplinary Docket No. 3

HARRIS CRAIG LEGOME                         :   Board File No. C1-16-785

                                                (Supreme Court of New Jersey,
                                            :   No. D-130 September Term 2015)

                                            :   Attorney Registration No. 63113

                                                (Out of State)


                                          ORDER


PER CURIAM


         AND NOW, this   19th   day of May, 2017, the Application for Relief is granted.

Upon consideration of the responses to a Notice and Order directing Harris Craig

Legome to provide reasons against the imposition of a disbarment reciprocal to that

imposed by the Supreme Court of New Jersey, Harris Craig Legome is disbarred from

the practice of law in this Commonwealth, and he shall comply with all the provisions of

Pa.R.D.E. 217.